         Case: 1:18-cv-07427 Document #: 88 Filed: 02/11/21 Page 1 of 2 PageID #:244




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


JEFFREY HALL Jr.,                       )
                                        )
         Plaintiff,                     )            No. 18 -CV -7427
                                        )
    v.                                  )            The Honorable
                                        )            Franklin U. Valderrama,
CHICAGO POLICE OFFICER COLLINS, et al., )            Judge Presiding.
                                        )
         Defendants.                    )
                                        )


             STIPULATION ON ATTORNEY’S FEES AND COSTS

      Plaintiff Jeffrey Hall Jr. (“Plaintiff”), by and through his counsel, Jeffrey J.

Neslund and Robert L. Robertson, and Defendants, Chicago Police Officer Brian

Collins and the City of Chicago, by and through their undersigned counsel, submit

the following stipulation regarding the award of attorney’s fees and costs in the

above-captioned case:

      WHEREAS, a judgment was entered in Plaintiff’s favor against Defendants

on December 29, 2020 pursuant to Plaintiff’s acceptance of Defendants’ Rule 69

Offer of Judgment and Plaintiff’s counsel, having provided evidence of their fees and

costs to defense counsel pursuant to Local Rule 54.3(d),

       IT IS HEREBY STIPULATED:

      1. Defendant, the City of Chicago, as the indemnitor of Defendant Officer

Brian Collins, agrees to pay Plaintiff’s attorneys fees and costs in the amount of
         Case: 1:18-cv-07427 Document #: 88 Filed: 02/11/21 Page 2 of 2 PageID #:245




$99,999.00, payable within 60 days of entry of an order by the Court consistent with

this stipulation. Plaintiff agrees not to seek payment of his attorney’s fees from any

source other than Defendant City of Chicago.




Respectfully submitted,                        Chicago, Illinois 60602
                                               (312) 744-6905 (Phone)
/s/ Jeffrey J. Neslund                         (312) 744-6566 (FAX)
Jeffrey J. Neslund                             mark.winistorfer2@cityofchciago.org
20 N. Wacker Drive, Suite 3710                 ARDC: 6310510
Chicago, IL 60606                              Attorney for Defendant Collins
(312) 223-1100
One of the Attorneys for Plaintiff                                                       Formatted: Font: Bold


CELIA MEZA
Acting Corporation Counsel, City of
Chicago

By:    /s/ Marion C. Moore
       Marion C. Moore
       Chief Assistant Corporation
Counsel
City of Chicago Department of Law
Federal Civil Rights Litigation Division
2 N. LaSalle Street, Suite 420
Chicago, Illinois 60602
312-744-5170 (phone)
312-744-6566 (fax)
marion.moore@cityofchicago.org
Atty. No. 6302566
Attorney for Defendant City of
Chicago

/s/ Mark D. Winistorfer
Mark Winistorfer
Assistant Corporation Counsel III
City of Chicago, Department of Law
Federal Civil Rights Litigation Division
2 N. LaSalle Street, Suite 420

                                           2
